DETAILED ACTION
This office action is in response to communication filed on May 13, 2022.

Response to Amendment
Amendments filed on May 13, 2022 have been entered.
Claims 2, 7 and 9-10 have been amended.
Claims 1-10 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 6-7), filed on 05/13/2022, with respect to the objections to claims 2, 7 and 9-10 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 7), filed on 05/13/2022, with respect to the rejection of claims 7-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered. In view of the amendments, the rejection has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Solomon (Reg. No. 44348), applicant’s representative, on 05/16/2022.
The application has been amended as follows: 

Regarding claim 9.  
Claim language “The resistivity measurement method according to claim 8, wherein determining the water saturation degree of the core through the accumulated displaced water amount and the pore volume of the core specifically calculates according to a formula” is replaced by “The resistivity measurement method according to claim 8, wherein determining the water saturation degree of the core through the accumulated liquid amount and the pore volume of the core specifically calculates according to a formula”.

Examiner’s Note
Claims 1-10 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a device (system), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 1 does not recite a judicial exception, therefore, the claim qualifies as eligible subject matter under 35 U.S.C.101 (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).

Regarding the dependent claims 2-9, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Regarding claim 10, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a device, which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 10 recites the limitation of determining a resistivity according to a predetermined correspondence relationship, which is a mathematical concept (“The 2019 PEG defines “mathematical concepts” as mathematical relationships, mathematical formulas or equations, and mathematical calculations”, see October 2019 Update: Subject Matter Eligibility, p. 3, section “A. Mathematical Concepts”).
Furthermore, under Step 2A - Prong Two of the test, the claim recites a combination of additional elements that when considered individually and in combination, integrate the judicial exception into a practical application. Consequently, the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)). 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1.  
Givens (US 4907448 A) teaches:
A resistivity measurement system (Fig. 1), comprising: 
at least one displacement loop (Fig. 1), comprising a displacement source (Fig. 1: examiner interprets a source to be connected in order to supply fluid (e.g., oil)), an inlet valve (Fig. 1, item 14), a core 5holder (Fig. 1, item 22 – “pressure vessel”), and an outlet valve (Fig. 1, item 15) connected in sequence;
a confining pressure pump configured to apply a confining pressure to the core holder (Fig. 1 - “confining pressure”; col. 2, lines 62-64: confining pressure is applied to core sample of porous rock; examiner interprets confining pressure to be applied by a confining pressure pump); wherein
the core holder is configured to dispose a plunger-type core (Fig. 1, item 11 – “core sample of porous rock”) to be measured (col. 1, lines 51-54: resistivity of a core sample of porous rock under confining pressure is measured), a sleeve (Fig. 1, item 10 – “sleeve”) is disposed between the plunger-type core and the core holder (col. 2, lines 43-47, 57-59: core sample is surrounded by sleeve, which is placed inside pressure vessel); and 
a curved electrode circuit (Fig. 3, col. 5, lines 38-42: electrodes contact the core sample for determination of resistivity (see col. 3, lines 5-27)).

Yan (CN 108051643 A, IDS record, see attached translation) teaches:
A resistivity measurement system (Fig. 1), comprising: 
at least one displacement loop (Fig. 1), comprising a displacement source (Fig. 1, item 1 – “gas cylinder”), an inlet valve (Fig. 1, item 5 – ‘valve’), a core 5holder (Fig. 1, item 14 – “long rock core holder”) connected in sequence; 
a confining pressure pump (Fig. 1, items 8 and 13 – “confining pressure pumps”) configured to apply a confining pressure to the core holder (p. 4, par. 7: during experimental process, confining pressure pump 13 applies confining pressure to long rock core holder); wherein:
the core holder is configured to dispose a plunger-type core to be measured (p. 4, par. 7: during experimental process, confining pressure pump 13 applies confining pressure to long rock core holder containing a core).

Givens (US 5105154 A) teaches:
two opposite curved electrodes are disposed on the sleeve (Figs. 2-4; col. 4, lines 57-65; col. 5, lines 32-39: pair of electrodes having a spherical-like end members are spaced apart 180°), 
a curved electrode circuit (Fig. 1) comprising: a power supply (Fig. 1, item “current source”), and a voltmeter (Fig. 1, item 21 – ‘voltage’) configured to measure a voltage between the two opposite curved electrodes (col. 4, lines 3-10: a system is used to pass current through electrodes and measure the voltage across).

Danyluk (US 7019654 B2) teaches:
“An illustration of the principals used to monitor properties of oils, other fluids and even particular gaseous environments is shown schematically in FIG. 1. A contact potential sensor 10 is illustrated wherein a first conductive material 20, such as a first metal, is electrically coupled by a connection 25 to a second conductive material 30, such as a second metal … In general, the sensor 10 can operate to sense dielectric properties of fluids, such as oil, and even dense gases flowing past the sensor 10” (col. 2, lines 44-62: a circuit used to monitor properties of fluids such as oil includes a switch).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“A resistivity measurement system, comprising: 
at least one displacement loop, comprising a displacement source, an inlet valve, a core 5holder, an outlet valve and a separation recording device connected in sequence; 
two opposite curved electrodes are disposed on the sleeve, inner surfaces of the two opposite curved electrodes are matched with an outer surface of the sleeve, and 10the two opposite curved electrodes are provided with openings for fluid circulation; and
a curved electrode circuit comprising: a power supply and a switch disposed between the two opposite curved electrodes, a voltmeter configured to measure a voltage between the two opposite curved electrodes, and an ammeter configured to measure a current flowing between the two opposite curved electrodes,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-9.  
They are also allowed due to the incorporation of the allowable subject matter recited in their corresponding independent claim.

Regarding claim 10. 
Givens (US 4907448 A) teaches:
A resistivity measurement system (Fig. 1), comprising: 
a data acquisition module (Fig. 1, item 21 – “resistivity unit”), a memory and a processor (col. 3, lines 5-27: resistivity unit calculates resistivity using collected data and relation Rs=rsAc/Ls; examiner interprets the use of a processor to perform the calculations, and the use of memory to store the data and the relation used for the calculation), wherein 
the data acquisition module is configured to acquire predetermined data (col. 3, lines 5-27: resistivity unit calculates resistivity using collected data), 
the memory stores a predetermined correspondence relation for determining a resistivity according to the predetermined data acquired by the data acquisition module (col. 3, lines 5-27: resistivity unit calculates resistivity using collected data and relation Rs=rsAc/Ls; examiner interprets the use of a processor to perform the calculations, and the use of memory to store the data and the relation used for the calculation), and 
the processor is capable of determining a resistivity of a core based on the predetermined data acquired by the data acquisition 10module and the predetermined correspondence relation stored in the memory (col. 3, lines 5-27: resistivity unit calculates resistivity using collected data, relation Rs=rsAc/Ls; examiner interprets the use of a processor to perform the calculations, and the use of memory to store the data and the relation used for the calculation).

Givens (US 5105154 A) teaches:
“In an initial aspect, a sleeve contains a cylindrically shaped core sample through which an electric current is passed. At least one electrode array extends through the sleeve and makes contact with the outer surface of the core sample. The array is in a plane normal to the cylindrical axis of the core sample and has an even number of electrodes equally spaced along the sleeve. Voltages are measured across each pair of electrodes in the array that are spaced 180 apart around the sleeve. Each electrode is molded into the sleeve with a spherical-like portion protruding out of the inner surface of the sleeve and making contact with the outer surface of the core sample” (col. 2, lines 51-63: a system for measuring the resistivity of a core sample applies current through electrodes contacting the sample, and measures the voltage across for determining the resistivity).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“wherein the predetermined data comprises arc lengths of curved electrodes oppositely disposed on two sides of the core, voltage values at two ends of each curved electrode, current values flowing through the core, and a length of the core; 
the predetermined correspondence relation is: 
                
                    ρ
                    
                        
                            
                                
                                    S
                                
                                
                                    w
                                
                            
                        
                    
                    =
                    
                        
                            h
                            Δ
                            U
                        
                        
                            J
                        
                    
                    
                        
                            K
                            (
                            k
                            '
                            )
                        
                        
                            K
                            (
                            k
                            )
                        
                    
                
            
	wherein 
	                
                    K
                    
                        
                            k
                        
                    
                    =
                    
                        
                            ∫
                            
                                0
                            
                            
                                1
                            
                        
                        
                            
                                
                                    d
                                    χ
                                
                                
                                    
                                        
                                            
                                                1
                                                -
                                                
                                                    
                                                        χ
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                        
                                            
                                                1
                                                -
                                                
                                                    
                                                        k
                                                    
                                                    
                                                        2
                                                    
                                                
                                                
                                                    
                                                        χ
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    ,
                     
                     
                     
                     
                     
                    k
                    =
                    c
                    o
                    s
                    α
                    ,
                     
                     
                     
                     
                     
                    
                        
                            k
                        
                        
                            '
                        
                    
                    =
                    s
                    i
                    n
                    α
                    ,
                     
                     
                     
                     
                     
                    α
                    =
                    
                        
                            1
                        
                        
                            2
                            r
                        
                    
                
            
ΔU denotes a voltage value acquired by a voltmeter, J denotes a current density,                         
                            J
                            =
                            
                                
                                    I
                                
                                
                                    A
                                
                            
                            ,
                             
                             
                             
                             
                            A
                            =
                            
                                
                                    π
                                    r
                                    h
                                
                                
                                    2
                                
                            
                        
                    , I denotes a current value read by an ammeter, r denotes a radius of the core, l denotes the arc lengths of the curved electrodes, h denotes the length of the core, Sw denotes a water saturation degree of the core, χ denotes a dimensionless coordinate in a radial direction of the core, and dχ denotes a differential along the dimensionless coordinate,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857